Citation Nr: 1747670	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  12-03 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1971 to August 1976 and from February 1991 to March 1991.  She also served in the Air Force Reserve from June 1981 to April 2009 with multiple periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, in which the RO denied service connection for bilateral CTS.

In June 2017, the Veteran and her spouse testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's bilateral CTS is related to active military service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, bilateral CTS was incurred in service.  38 U.S.C.A. §§ 101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Active military service" is defined by VA law and regulations.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of INACDUTRA during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  Id.

The Veteran primarily asserts that she has bilateral CTS as a result of typing for many years during her military service.  Here, a November 2009 private treatment note (from Dr. W.M.) shows that the Veteran has been diagnosed with bilateral CTS.  The Veteran has thus met the current disability requirement.  In addition, the Veteran has indicated that she was constantly typing during her military service, to specifically include periods of active duty, ACDUTRA, and INACDUTRA.  Such indications are competent, credible, and consistent with the circumstances of her service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  In this regard, the Board notes that her DD 214 Forms show that her military occupational specialty (MOS) was administrative specialist during her first period of active duty and information management technician during her second period of active duty.  Therefore, the Veteran has met the in-service injury or event requirement.  

Accordingly, the dispositive issue in this case is whether the current CTS is related to the in-service typing.  There are conflicting medical opinions of record on this question.

In a December 2009 letter, the Veteran's private doctor, Dr. W.M., stated that the Veteran had been his patient for the past eight years and that he believed "within a reasonable degree of medical certainty, [the Veteran's] carpel tunnel of the right arm, and early signs of the same in left arm, are due to her military duties."  Dr. W.M., noting that the Veteran had extensive years of keyboard duties in administration with the Air Force, reasoned that he had "witnessed other patients whose similar regimen resulted in carpel tunnel after years of typing and keyboard activity."  

Although it appears that this opinion relied on the service history provided by the Veteran, such reliance only warrants the discounting of a medical opinion in certain circumstances, such as when the opinion is contradicted by other evidence in the record or when the Board rejects the statements of the veteran, which is not applicable here.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).  In addition, although Dr. W.M.'s rationale was not extensive, reading his opinion as a whole and in context of the evidence of record, to include his prior history with the Veteran, entitles his positive nexus opinion to some probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

By contrast, in January 2013, the Veteran underwent a VA peripheral nerves conditions examination, in which the VA examiner opined that the Veteran's CTS was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner reasoned that there was no complaint of carpal tunnel or any condition that could have been early carpal tunnel in the Veteran's active duty service treatment records, and that the Veteran was asymptomatic until after 2008.  The VA examiner also reasoned that although carpal tunnel is generally regarded as a repetitive-use injury occurring over several years, in the five years preceding the onset of her symptoms, the majority of the Veteran's time would have been spent in a civilian role and not a military role (i.e., serving periods of ACDUTRA and/or INACDUTRA).  In this regard, after noting that the Veteran had performed the same job duties (i.e., administrative) in her civilian role and in her military role, the VA examiner explained that it was more likely that the time the Veteran spent in a civilian role contributed to her CTS.  The VA examiner further demonstrated this point by calculating the relative amount of time spent in the five years prior to the onset of symptoms in a military role to show that the Veteran spent approximately 15 percent of her time in a military role during such time.  This calculation was done by approximating that the Veteran spent 190 days in a military role over five years (by assuming that reserve service would have involved active duties performed one weekend per month and two weeks each year) out of a total 1300 work days over five years (by assuming that there are typically five work days a week and 52 weeks in a year).  The VA examiner noted that five years was used in the calculation because CTS takes a number of years, prior to symptoms onset, to manifest.  

However, this opinion tends to also support the conclusion that the Veteran's CTS is related to active service insofar as the VA examiner also stated that CTS "does not occur at a discrete time and place, and you can not state that one day or time caused it."  In addition, despite the above-calculated percentage, even the VA examiner's calculation regarding approximate time served in ACDUTRA and/or INACDUTRA demonstrate that the Veteran spent a substantial time typing during such periods, and this, in combination with her periods of active duty service and her service history report (which includes a retirement points summary) showing numerous periods of ACDUTRA and INACDUTRA indicate a possible cumulative effect, not addressed by the VA examiner.  Likewise, the VA examiner failed to explain why the onset of CTS would be limited to only five years.

Based on the foregoing, the Board finds that the evidence is at least evenly balanced as to whether the Veteran's current CTS is related to active military service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral CTS is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral CTS is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


